Case 2:19-bk-10119-RK                  Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                        Main Document    Page 1 of 23


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax: 818-507-6800
 4   DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                        UNITED STATES BANKRUPTCY COURT
 8                                        CENTRAL DISTRICT OF CALIFORNIA
 9                                               LOS ANGELES DIVSION
10
11    In re:                                                    Case No. 2:19-bk-10119-RK
12                                                              Chapter 11
13
                                                                NOTICE OF MOTION AND MOTION TO
14    DAVID LEE,                                                APPROVE SETTLEMENT BETWEEN
                                                                DEBTOR AND CREDITOR MMRC, LLC;
15                                                              MEMORANDUM OF POINTS AND
                                                                AUTHORITIES; DECLARATION OF
16                                                              DAVID LEE IN SUPPORT
                           Debtor.
17                                                              [NO HEARING REQUIRED]
18
19   TO THE HONORABLE ROBERT KWAN, UNITED STATES BANKRUPTCY JUDGE, THE
20   OFFICE OF THE UNITED STATES TRUSTEE AND OTHER INTERESTED PARTIES:
21              DAVID LEE (“Debtor”) hereby moves for an Order pursuant to
22   Rule 9019 of the Federal Rules of Bankruptcy Procedure (“FRBP”)and
23   Local Bankruptcy Rule (“LBR”) 9013-1(o) approving a proposed
24   settlement (the “Agreement”) entered into by and between Debtor and
25   creditor MMRC, LLC (“MMRC”).
26              The motion is based upon the legal and factual grounds set
27   forth and described below.
28   / / /


     03062\L-03\20191217-9019Mtn.wpd                        1
Case 2:19-bk-10119-RK   Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                         Main Document    Page 2 of 23
Case 2:19-bk-10119-RK                  Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                        Main Document    Page 3 of 23


 1                                     MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                         I.
 3                                                   JURISDICTION
 4              The Court has jurisdiction over this matter pursuant to 28
 5   U.S.C. §§1334 and 157.                     This is a core proceeding under 28 U.S.C.
 6   §157(b)(2)(A),(B),(C),(G),(K),(M) and (O).
 7                                             LEGAL BASIS FOR MOTION
 8              This motion provides for relief under Bankruptcy Code Sections
 9   361 (adequate protection), 362 (modification of automatic stay),
10   363 (use of cash collateral) and 502 (allowance of claim).
11   Applicable provisions of the Federal Rules of Bankruptcy Procedure
12   include Rules 2002, 3003, 4001, 6004(a) and 9019.
13                                                        II.
14                                                   INTRODUCTION
15   A.         BACKGROUND FACTS
16              1.         This motion seeks Court approval of a settlement
17   agreement between David Lee (“Debtor”) and MMRC, LLC.                           Together,
18   Debtor and MMRC are referred to as “the Parties”).
19              2.         Debtor is the currently the owner of real property
20   located at 3436 Linda Vista Terrace, Los Angeles, CA 90032 (the
21   “Property”) having acquired title to the same pursuant to an Order
22   of the Court entered June 4, 2019 (Dkt. #82).
23              3.         MMRC’s predecessor in interest lent the sum of $463,500
24   to Debtor’s predecessor in interest in December, 2017 (the “MMRC
25   Claim”).              The loan proceeds were used to acquire the Property.
26   Debtor signed a personal guaranty and the loan was secured by the
27   Property.
28              4.         Shortly after the loan was made, MMRC’s predecessor in


     03062\L-03\20191217-9019Mtn.wpd                        3
Case 2:19-bk-10119-RK                  Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                        Main Document    Page 4 of 23


 1   interest assigned the loan to MMRC.
 2              5.         This case was filed on January 7, 2019 (the “Petition
 3   Date”).             Payments due on the loan were “current” as of that date.
 4   As indicated above, the Property became property of the estate in
 5   June, 2019.
 6              6.         MMRC filed a relief from stay motion (the “MMRC Motion)
 7   seeking leave to foreclose on the Property on July 16, 2019 (Dkt.
 8   #127).
 9   B.         THE AGREEMENT
10              Following negotiations, the Parties have reached a
11   comprehensive settlement which resolves not only the MMRC Motion
12   but also actual and potential disputes between the parties.                             A copy
13   of the Agreement is attached to Debtor’s Declaration as Exhibit
14   “A”, what follows is a merely a summary of the key points.
15              7.         For purposes of the settlement, the claim amount will be
16   “fixed” at $512,000 and interest will be set a fixed rate of ten
17   (10%) percent.                    The obligation shall be all due and payable 18
18   months and 15 days after the entry of an Order approving the
19   Agreement.
20              8.         Debtor will make monthly adequate protection payments of
21   $4,266.67 during the 18 month period before the due date
22              9.         Default provisions include a commonly used notice and
23   cure procedure.
24              10.        If the Property generates any cash collateral, Debtor
25   shall be authorized to use the same so long as there is no default.
26              11.        Provided that the Debtor is not in default, MMRC will
27   support confirmation of any Plan which reflects the terms of the
28   Agreement.


     03062\L-03\20191217-9019Mtn.wpd                        4
Case 2:19-bk-10119-RK                  Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                        Main Document    Page 5 of 23


 1              12.        The Agreement would survive dismissal or conversion of
 2   the case.
 3                                                        III.
 4                                                     ARGUMENT
 5   A. The Agreement Should Be Approved
 6                The focus of inquiry in reviewing and approving a compromise
 7   is whether the settlement is reasonable under the particular
 8   circumstances of the case.                      See, In re General Store of Beverly
 9   Hills, 11 B.R. 539 (9th Cir. BAP 1981).                         Among the factors to be
10   considered in determining whether a Settlement is fair, equitable
11   and reasonable are the following:
12                         (a)         the probability of success in the litigation;
13                         (b)         any impediments to collection;
14                         (c)         the complexity, expense, inconvenience and delay of
15              litigation; and,
16                         (d)         the interest of creditors with deference to their
17   reasonable opinions.
18   See, In re A&C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986).
19   From an analysis of the foregoing factors, the Court should
20   conclude that the terms of the Settlement are fair, equitable and
21   reasonable.
22              By this settlement, Debtor and MMRC have effectively and
23   efficiently resolved, to their mutual benefit and satisfaction, all
24   issues concerning the MMRC Claim.                          This is done without the need
25   for contested hearings to resolve issues concerning: (1) the
26   allowance of the claim; (2) claim terms (such as the interest
27   rate); (3) property valuation; (4) relief from stay; (5) adequate
28   protection; and (6) plan treatment.                         The estate receives an


     03062\L-03\20191217-9019Mtn.wpd                        5
Case 2:19-bk-10119-RK                  Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34    Desc
                                        Main Document    Page 6 of 23


 1   additional benefit in the form of a consenting impaired class for
 2   its anticipated reorganization plan.
 3              1. The Probability of Success is Uncertain.
 4              But for the Agreement, the Parties would be required to
 5   investigate and potentially litigate at least the following issues:
 6                         (1) whether MMRC would be entitled to adequate protection
 7              or relief from stay;
 8                         (2)         the amount of any adequate protection to which MMRC
 9              might be entitled;
10                         (3)         whether the proposed treatment of MMRC under a
11              Debtor sponsored Plan satisfies the standards for cram-down
12              imposed under §1129(b)
13              2. Impediments to Collection.
14              This factor is not relevant.
15              3. Litigation Would be Expensive and Inconvenient.
16              As noted above, the parties would need to litigate several
17   issues.             This litigation would require expert testimony and an
18   evidentiary hearing.                     Undertaking litigation would delay plan
19   confirmation and increase legal expense to the estate.                               Depending
20   on the outcome, the result could generate a second round of
21   contested proceedings at the plan confirmation stage.
22              The Agreement eliminates the delay, expense and uncertainty
23   surrounding this claim and these creditors.
24              4. It is in the Best Interests of Creditors to Settle this
25   Case.
26              If approved, the Agreement significantly improves the
27   prospects for successful reorganization for the following reasons:
28              *          it provides Debtor with a consenting impaired class


     03062\L-03\20191217-9019Mtn.wpd                        6
Case 2:19-bk-10119-RK   Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                         Main Document    Page 7 of 23
Case 2:19-bk-10119-RK                   Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                         Main Document    Page 8 of 23


 1                                             DECLARATION OF DAVID LEE
 2   I, David Lee, declare as follows:
 3              1.         This statement is based on my personal knowledge. If
 4   asked to do so, I could and would testify to the following
 5   statements.
 6              2.         I am the Debtor and debtor-in-possession in this case.
 7              3.         This Chapter 11 case was filed on January 7, 2019.                     Prior
 8   to that date, I was the sole shareholder of DJPE Corp., a
 9   California corporation (“DJPE”).
10              4.         On or about December 15, 2017, DJPE borrowered the sum of
11   of $463,500 from Orchard Funding to acquire real property located
12   at 3436 Linda Vista Terrace, Los Angeles, CA 90032 (the
13   “Property”).                      I personally guaranteed the loan and the loan was
14   also secured by a lien on the Property.
15              5.         Shortly after the loan was made, Orchard Funding assigned
16   the loan to MMRC, LLC (“MMRC”).
17              6.         Payments on the loan were current as of the filing date
18   of this case.
19              7.         Pursuant to an Order of the Bankruptcy Court entered June
20   4, 2019 (Dkt. #82) I personally acquired title to the Property.
21              8.         MMRC filed a relief from stay motion asking permission to
22   foreclose on the Property on July 16, 2019 (Dkt. #127).
23              9.         The Property is not currently income producing, but since
24   I intend to renovate it, it would likely do so at the conclusion of
25   that process.
26              10.        Since MMRC filed its relief from stay motion, we have
27   been discussing a proposed settlement.                          Our discussions resulted in
28   a settlement agreement (“Agreement”), a copy of which is attached


     03062\L-03\20191217-9019Mtn.wpd                         8
Case 2:19-bk-10119-RK   Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                         Main Document    Page 9 of 23
Case 2:19-bk-10119-RK   Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                        Main Document     Page 10 of 23




            Exhibit “A”




                              Exhibit “A”
Case 2:19-bk-10119-RK                         Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                              Main Document     Page 11 of 23


 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com
 5   Attorneys for Debtor and Debtor-
          In-Possession
 6
 7                                               UNITED STATES BANKRUPTCY COURT
 8                                               CENTRAL DISTRICT OF CALIFORNIA
 9                                                     LOS ANGELES DIVISION
10
11   In re:                                                       )    Case No. 2:19-bk-10119-RK
                                                                  )
12                                                                )    Chapter 11
                                                                  )
13                                                                )    STIPULATION RESOLVING RELIEF
                                                                  )    FROM STAY MOTION (DKT. #127),
14                                                                )    FOR ADEQUATE PROTECTION, USE OF
                                                                  )    CASH COLLATERAL AND PLAN
15   DAVID LEE,                                                   )    TREATMENT FOR CLAIM SECURED BY
                                                                  )    REAL PROPERTY LOCATED AT 3436
16                                                                )    LINDA VISTA TERRACE, LOS
                                                                  )    ANGELES, CA 90032
17                                                                )
                                                                  )    Hearing
18                                                                )    Date:
               Debtor.                                                 Time: 11:00 a.m.
19   _______________________________                                   CtRm: 1675
20                MMRC, LLC (“Secured Creditor”) and Debtor, DAVID LEE
21   (“Debtor”), by and through their attorneys of record, now enter
22   into the following stipulation and agreement (the “Agreement”)
23   which: (1) resolves Secured Creditor’s pending relief from stay
24   motion (Dkt. #127); (2) provides for adequate protection of Secured
25   Creditor’s claim, (3) authorizes the use of cash collateral (if
26   any); and (4) provides for the treatment of Secured Creditor’s
27   claim in any Plan of Reorganization to be proposed, or supported by
28   Debtor.


     03062.01\T\20191216-LindaVistaStip.wpd                        1
Case 2:19-bk-10119-RK                         Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                              Main Document     Page 12 of 23


 1                This Agreement concerns the real property located at 3436
 2   Linda Vista Terrace, Los Angeles, CA 90032 (the “Property”).
 3                                                            RECITALS
 4                A.           On or about December 15, 2017, Debtor and Debtor’s
 5   predecessor in interest in the Property signed a Promissory Note
 6   and a Deed of Trust encumbering the Property in favor of Orchard
 7   Funding.                  These instruments reflect a loan in the original
 8   principal balance of $463,500.                              True and correct copies of the
 9   Promissory Note and Deed of Trust are attached to Proof of Claim
10   #24 filed by Secured Creditor on September 27, 2019 in the above-
11   entitled Chapter 11 case.                             The Promissory Note, the Deed of Trust
12   and all amendments, modifications, exhibits thereto and all related
13   documents are hereafter referred to as the “Loan Documents”.
14                B.           Orchard Funding subsequently executed an undated Allonge
15   to the Promissory Note, and, on December 15, 2017, assigned its
16   beneficial interest under the Deed of Trust to Secured Creditor
17   pursuant to an Assignment recorded on December 29, 2017 as
18   instrument number 20171519313.                              Both the Allonge and the Assignment
19   (which are part of the Loan Documents) are attached as Exhibits to
20   the Secured Creditor’s relief from stay motion filed on July 16,
21   2019 (Dkt. #127).
22                C.           Except for any property taxes which may be due, the
23   Property is not otherwise encumbered.
24                D.           Debtor is currently in default under the terms of the
25   Promissory Note.                           Secured Creditor contends that the full amount
26   due (the “Claim”) is in excess of $520,000.
27                E.           Secured Creditor and Debtor have conferred and reached
28   this Agreement which: (1) resolves Secured Creditor’s relief from


     03062.01\T\20191216-LindaVistaStip.wpd                        2
Case 2:19-bk-10119-RK                         Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                              Main Document     Page 13 of 23


 1   stay motion; (2) provides for the payment of adequate protection to
 2   Secured Creditor; (3) authorizes the use of any cash collateral
 3   which may secure the Secured Creditor’s claim; and (4) proposes
 4   payment of Secured Creditor’s Claim in a manner acceptable to
 5   Secured Creditor if included in any Plan of Reorganization proposed
 6   or supported by Debtor.
 7                F.           This stipulation was drafted with the participation and
 8   cooperation of both parties, hence no provision shall be construed
 9   either for, or against any of the parties.
10                                                            AGREEMENT
11                Based on the foregoing recitals, the parties hereby stipulate
12   and agree as follows:
13                1.           The recitals are adopted and incorporated as the
14   representations of the parties, each of whom warrants their
15   truthfulness to the best of his/her/its knowledge.
16                2.           Secured Creditor represents and warrants that it is
17   currently the sole Holder of the Promissory Note and the current
18   beneficiary under the Deed of Trust, that it has not transferred,
19   assigned, alienated or hypothecated any interest therein to any
20   third person, and that it will not do so between the date of
21   execution of this Agreement and the date on which this Agreement is
22   approved by the Court.
23                3.           Upon entry of an Order approving this Agreement and in
24   the absence of any non-curable or uncured default under this
25   Agreement by Debtor, the Secured Creditor’s claim shall be modified
26   as follows:
27                             a.             the principal balance due on the Claim will be
28                $512,000;


     03062.01\T\20191216-LindaVistaStip.wpd                        3
Case 2:19-bk-10119-RK                         Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                              Main Document     Page 14 of 23


 1                             b.             the interest rate will be set at ten (10%) percent
 2                per annum, fixed;
 3                             c.             any amount otherwise due and owing under the Loan
 4                Documents including, but not limited to any fees, penalties,
 5                fines, charges or costs of any type or nature imposed by the
 6                Loan Documents, such as roll-over fees, renewal fees, attorney
 7                fees, default interest, late fees, or pre-payment penalties
 8                will be waived if the Claim is fully satisfied as agreed under
 9                the terms of this Agreement;
10                             d.             the date for payment of all amounts due under the
11                Loan Documents shall be eighteen (18) months plus fifteen (15)
12                days after entry of the Order approving this Agreement;
13                             e.             Secured Creditor shall attach a copy of this
14                Agreement and the Court’s Order approving the same to the
15                Promissory Note in the same manner as an Endorsement;
16                             f.             any provisions in the Loan Documents which purport
17                to treat the filing of this Chapter 11 proceeding as a default
18                are stricken; and
19                             g.             except as otherwise provided, all remaining terms of
20                the Loan Documents shall remain in full force and effect.
21   ADEQUATE PROTECTION AND AUTOMATIC STAY TERMS
22                4.           Commencing on or before the first business day which is
23   at least fifteen (15) days after the entry of an Order approving
24   this Agreement, Debtor will make the first of seventeen (17)
25   interest only payments of $4,266.67.                               Subsequent payments will be
26   due on or before the same date each calendar month for the
27   following sixteen (16) consecutive months thereafter.
28                5.           Payments shall be sent to the following address (until


     03062.01\T\20191216-LindaVistaStip.wpd                        4
Case 2:19-bk-10119-RK                         Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                              Main Document     Page 15 of 23


 1   and unless Secured Creditor provides a written notice of a
 2   different address.                            The new address shall be effective ten (10)
 3   days after service of the notice.
 4                                                 MMRC, LLC
                                                   7400 E. Crestline Circle, #250
 5                                                 Greenwood Village, CO 80111
 6                6.           In the event that any of the payments is not received
 7   when due, Secured Creditor shall send written notice (which may be
 8   by email) of the same to Debtor and Debtor’s counsel of record (if
 9   any) at the following addresses:
10                Debtor                                       David Lee
                                                               840 Dunsmuir Ave.
11                                                             Los Angeles, CA 90036
                                                               Dlcpas@gmail.com
12
                  Current counsel                              Law Offices of David A. Tilem
13                                                             206 N. Jackson St., #201
                                                               Glendale, CA 91206
14                                                             DavidTilem@TilemLaw.com
15   Debtor shall have ten (10) days (the “Cure Period”) to provide the
16   missing payment.                           If Debtor fails to provide the missing payment
17   within the Cure Period, and if the automatic stay pursuant to 11
18   U.S.C. §362(a) is then in effect, Secured Creditor may file a
19   Declaration with the Court setting forth the terms of the default,
20   the notice provided and Debtor’s failure to make the payment within
21   the Cure Period along with a proposed Order granting relief from
22   stay.             Secured Creditor may alternatively seek other relief under
23   the Bankruptcy Code.
24                7.           The acceptance by Secured Creditor of a late or partial
25   payment shall not act as a waiver of Secured Creditor's rights to
26   proceed hereunder.
27                8.           The payments shall continue notwithstanding the entry of
28   any Order confirming a Plan of Reorganization unless modified by


     03062.01\T\20191216-LindaVistaStip.wpd                        5
Case 2:19-bk-10119-RK                         Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                              Main Document     Page 16 of 23


 1   that Plan.
 2                9.           Provided that Debtor has paid all of the payments which
 3   have come due as of the effective date of any confirmed Plan, the
 4   obligation due under the Loan Documents shall be deemed current as
 5   of that date and all prior defaults of any type or nature shall be
 6   deemed cured.
 7                10.          Any notice that Secured Creditor shall give to Debtor or
 8   attorney for Debtor pursuant to this Agreement shall not be
 9   construed as a communication under the Fair Debt Collection
10   Practices Act, 15 U.S.C. §1692.
11   CASH COLLATERAL TERMS
12                11.          Upon entry of an Order approving this Agreement and
13   provided that all payments coming due under this Agreement have
14   been paid as of the relevant time, Debtor shall have the consent of
15   Secured Creditor to use any revenue arising from or related to the
16   Property which may be subject to a lien in favor of Secured
17   Creditor as if those funds were not cash collateral.
18                12.          If there is a default under the terms of this Agreement
19   which has not been cured, Secured Creditor may terminate its
20   consent to permit the use of cash collateral by giving written
21   notice to Debtor and its counsel.                                 Upon receipt of such notice,
22   Debtor shall immediately stop using any cash collateral and shall
23   comply with the provisions of 11 U.S.C. §363(c) unless such use has
24   been or is authorized by the Court.
25   PLAN TREATMENT TERMS
26                13.          Debtor will not propose or support the confirmation of
27   any Plan of Reorganization unless it provides for treatment of the
28   Secured Creditor’s Claim as set forth in this Agreement.                                    Debtor


     03062.01\T\20191216-LindaVistaStip.wpd                        6
Case 2:19-bk-10119-RK                         Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                              Main Document     Page 17 of 23


 1   may incorporate this Agreement into the Plan by reference.
 2                14.          Secured Creditor will affirmatively support the
 3   confirmation of any Plan of Reorganization which contains payment
 4   terms which are consistent with those set forth above.
 5   RELEASES
 6                15.          Except to the extent that Secured Creditor asserts a
 7   claim which is inconsistent with the terms of this Agreement,
 8   Debtor agrees not to object to Secured Creditor’s Proof of Claim on
 9   any basis whatsoever, and stipulates that the allowed secured claim
10   is $512,000.
11                16.          Except to the extent provided in this Agreement, Secured
12   Creditor waives any and all claims, causes of action, whether known
13   or unknown, it currently has against Debtor, the Estate or the
14   Reorganized Debtor.
15   MISCELLANEOUS
16                17.          Any notice that Creditor shall give to Debtor, or
17   attorney for Debtor, pursuant to this Order shall not be construed
18   as a communication under the Fair Debt Collection Practices Act, 15
19   U.S.C. §1692.
20   / / /
21   / / /
22   / / /
23   / / /
24   / / /
25   / / /
26   / / /
27   / / /
28   / / /


     03062.01\T\20191216-LindaVistaStip.wpd                        7
Case 2:19-bk-10119-RK   Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                        Main Document     Page 18 of 23




                        17
        Case 2:19-bk-10119-RK                     Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34                                      Desc
                                                  Main Document     Page 19 of 23



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) NOTICE OF MOTION AND MOTION TO
APPROVE SETTLEMENT BETWEEN DEBTOR AND CREDITOR MMRC, LLC; MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION OF DAVID LEE IN SUPPORT will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/17/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 12/17/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan                                                         David Lee
United States Bankruptcy Court                                                840 Dunsmuir Ave.
255 E. Temple Street, Suite 1682                                              Los Angeles, CA 90036
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




 12/17/2019                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-10119-RK                     Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34                                      Desc
                                                  Main Document     Page 20 of 23




ECF Service List:


    x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x   Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
    x   Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
    x   Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
    x   Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
    x   Erica T Loftis Pacheco erica.loftispacheco@bonialpc.com
    x   Valerie Smith claims@recoverycorp.com
    x   David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
    x   Edward A Treder cdcaecf@bdfgroup.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x   Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-10119-RK               Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34       Desc
                                    Main Document     Page 21 of 23


                                              Service List


Green Lawn Mortgage Loan Trust 1, BYUS Bank            CFG Merchant Solutions
Wright, Finlay & Zak, LLP                              180 Maiden Lane, FL 15
4665 MacArthur Court, Suite 200                        New York, NY 10038
Newport Beach, CA 92660-1881
                                                       Merchants Mortgage & Trust Corp.
Amer Assist ar Solutions, Inc.                         7400 E. Crestline Cir #250
P.O. Box 26095                                         Englewood, CO 80111
Columbus, OH 43226-0095
                                                       Rose Hopkins
Aldrige Pite, LLP                                      10023 ½ Grape Street
5375 Jutland Drive, Suite 200                          Los Angeles, Ca 90002
San Diego, CA 92101
                                                       Sandra Miller
BSI Financial Services                                 10023 Grape Street
314 S. Franklin Street, 2nd Floor                      Los Angeles, CA 90002
Titusville, PA 16354-2168
                                                       Strategic Funding Source
Comenity-Total Rewards Visa                            120 W 45th Street
P.O. Box 659450                                        New York, NY 10036
San Antonio, TX 78265-9450
                                                       Target
Comenity-TotalRewards Visa                             P.O. Box 108
P.O. Box 659450                                        Saint Louis, MO 63166
San Antonio, TX 78265-9450
                                                       CFG Merchant Solutions
                                                       180 Maiden Lane, FL 15
Comenity-TotalRewards Visa                             New York, NY 10038-5150
P.O. Box 659450
San Antonio, TX 78265-9450                             Discover Card
                                                       P.O. Box 51908
Chase                                                  Los Angeles, CA 90051
P.O. Box 901076
Ft. Worth, TX 76101-2076                               Discover it Miles Card
                                                       P.O. Box 51908
Discover Bank                                          Los Angeles, CA 90051-6208
Discover Products, Inc.
P.O. Box 3025                                          Franchise Tax Board
New Albany, OH 43054-3025                              Bankruptcy Section MS A340
                                                       P.O. Box 2952
Pentagon Federal Credit Union                          Sacramento, CA 95812-2952
2930 Eishenhower Avenue
Alexandria, VA 22314                                   First National Bank
                                                       P.O. Box 2557
Internal Revenue Service                               Omaha, FL 68103-2557
P.O. Box 7346
Philadelphia, PA 19101                                 Franchise Tax Board
                                                       P.O. Box 942840
Aztec Financial                                        Sacramento, CA 94240-0001
2624 West Magnolia Blvd.,
Burbank, CA 91505                                      Internal Revenue Service
                                                       Centralized Insolvency Operations
                                                       P.O. Box 7346
                                                       Philadelphia, PA 19101-7346
Case 2:19-bk-10119-RK           Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34         Desc
                                Main Document     Page 22 of 23


JP Morgan Chase Bank, N.A.                        Pinnacle Credit Services, LLC
National Bankruptcy Department                    Resurgent Capital Services
P.O. Box 29505 AZ1-1191                           P.O. Box 10587
Phoenix, AZ 85038-9505                            Greenville, SC 29603-0587

LA DWP                                            Quantum 3 Group, LLC as agent for Comenity
111 N. Hope Street                                Bank
Los Angeles, CA 90012-2607                        P.O. Box 788
                                                  Kirkland, WA 98083-0788
LA County Treasurer and Tax Collector
P.O. Box 54110                                    Synchrony Bank
Los Angeles, CA 90054-0110                        Amazon Store Card
                                                  170 W. Election Road, Suite 125
Loancare a Service Link Company                   Draper, UT 84020-6425
P.O. Box 8068
Virginia Beach, VA 23450-8068                     Synchrony Bank
                                                  PRA Receivables Management LLC
Los Angeles County Treasurer and Tax Collector    P.O. Box 41021
Attn: Bankruptcy Unit                             Norfolk, VA 23541-1021
P.O. Box 54110
Los Angeles, CA 90054-0110                        Synchrony Bank
                                                  c/o PRA Receivables Management LLC
LVNV Funding, LLC                                 P.O. Box 41021
Resurgent Capital Services                        Norfolk, VA 23541-1021
P.O. Box 10587
Greenville, SC 29603-0587                         Target REDcard
                                                  P.O. box 5332
Mercury Payments Services, LLC                    Sioux Falls, SD 57117-5332
Card Services
P.O. Box 70168                                    US Bank
Philadelphia, PA 19176-0168                       P.O. Box 5229
                                                  Cincinnati, OH 45201-5229
Orbitz
P.O. Box 659450                                   US Bank Home Mortgage
San Antonio, TX 78265-9450                        4601 Frederica Street
                                                  Owensboro, KY 42301-7439
Pacific Private Money, Inc.
1555 Grant Avenue                                 Virgin America
Novato, CA 94945-3120                             P.O. Box 659450
                                                  San Antonio, TX 78265-7439
Pentagon Federal Credit Union
2930 Eishenhower Avenue                           YCCS, LLC
Alexandria, VA 22314-4557                         a Hawaiian Limited Liability Co.
                                                  c/o Baurch C. Cohen Esq.
Pentagon Federal Credit Union                     4929 Wilshire Blvd., #940
9494 Miramar Road                                 Los Angeles, CA 90010-3889
San Diego, CA 92126-4417
                                                  Selene Finance, LP
Pentagon Federal Credit Union                     9990 Richmond Ave.
Attn: Bankruptcy Department                       Houston, TX 77042
P.O. Box 1432
Alexandria, VA 22313-1432                         AT&T Corp
                                                  c/o AT&T Services, Inc Karen A.
                                                  Cavagnaro-Lead Paralegal
                                                  One AT&T Way, Room 3A 104
                                                  Bedminster, NJ 07921
Case 2:19-bk-10119-RK            Doc 226 Filed 12/17/19 Entered 12/17/19 12:12:34   Desc
                                 Main Document     Page 23 of 23


Loancare, LLC
3637 Sentara Way
Virginia Beach, VA 23452

LOANCARE A Service link Company
PO Box 8068
Virginia Beach, VA 23450-8068

U.S. Bank National Association
Bankruptcy Department
PO Box 108
St. Louis, MO 63166-0108

U.S. Bank Home Mortgage, a division of U.S.
Bank National
Association
4801 Frederica Street
Owensboro, Kentucky 42301

BSI Financial Services, Inc.
1425 Greenway Drive #400
Irving, TX 75038

Department of Water and Power
City of Los Angeles
Attn: Bankruptcy
PO Box 51111
Los Angeles, CA 90051-5700

MMRC, LLC
Blake J. Lindemann, Esq.
433 N. Camden Drive, 4th Floor
Beverly Hills, CA 90210

Rehabbers Financial Inc.
dba Aztec Financial
14841 Dallas Parkway, Suite 425
Dallas, TX 75254-8067

Dalida Sanfrancisco
14862 Sabre Lane
Huntington Beach, CA 92646-2341

Undeliverable Mail
Incorp Services
17888 76th Court North
Loxahatchee, FL 33470
